DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 November 2021 has been entered.

Status of Claims and Other Notes
Claim(s) 1–3, 6–8, 10–12, and 15–24 is/are pending.
Claim(s) 4, 5, 9, 13, and 14 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed application, Application Nos. 61/888,239 and 14/506,743, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The disclosure of the prior-filed application, Application Nos. 61/888,239 and 14/506,743, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1 recites the limitation "wherein the anode is heated to a temperature from about 400°C to about 800°C prior to spraying the electrolyte and the cathode." Application Nos. 61/888,239 and 14/506,743 do not describe "wherein the anode is heated to a temperature from about 400°C to about 800°C prior to spraying the electrolyte and the cathode." Paragraph [0021] of both Application Nos. 61/888,239 and 14/506,743 states "the anode can be pre-reduced at a temperature from about 400°C to about 800°C." However, paragraph [0021] does not describe 

Claim Rejections - 35 USC § 112
Claim(s) 17–19 and 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "an electronic conductor." Claim 1, which claim 17 is directly dependent, recites the limitation "an electronic conductor." It is unclear if "an electronic conductor" recited in claim 17 is further limiting "an electronic conductor" recited in claim 1.
Claim 17 recites the limitation "an ionic conductor." Claim 1, which claim 17 is directly dependent, recites the limitation "an ionic conductor." It is unclear if "an ionic conductor" recited in claim 17 is further limiting "an ionic conductor" recited in claim 1.
Claim 18 recites the limitation "the electronic conductor." Claim 17, which claim 18 is directly dependent, recites the limitation "an electronic conductor." Claim 1, which claim 18 is indirectly dependent, recites the limitation "an electronic conductor." It is unclear if "the electronic conductor" recited in claim 18 is further limiting "an electronic conductor" recited in claim 17 and/or "an electronic conductor" recited in claim 1.
Claim 19 recites the limitation "the ionic conductor." Claim 17, which claim 19 is directly dependent, recites the limitation "an ionic conductor." Claim 1, which claim 19 is 
Claim 24 recites the limitation "an electronic conductor" in line 13. Claim 24 has previously recited the limitation "an electronic conductor" in line 10. It is unclear if "an electronic conductor" recited in line 13 is further limiting "an electronic conductor" recited in line 10.
Claim 24 recites the limitation "an ionic conductor" in line 14. Claim 24 has previously recited the limitation "an ionic conductor" in line 11. It is unclear if "an ionic conductor" recited in line 14 is further limiting "an ionic conductor" recited in line 11.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 7, 8, 10–12, 17, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,230,849 A) in view of Pham et al. (US 2001/0003010 A1, hereinafter Pham) and Kwak et al. (US 2010/0209816 A1, hereinafter Kwak).
Regarding claims 1, 7, 8, and 21, Hsu discloses a method of forming different layers in a solid oxide fuel cell (10, C3/L32–C4/L52) comprising:
preparing a slurry (C4/L32–46);
delivering the slurry to a spray nozzle (C4/L32–46);
spraying the slurry onto a support (14) to produce a sprayed layer (C3/L39–52); and
drying the sprayed layer (C3/L39–52);
wherein the different layers comprise an anode (12), an electrolyte (16) and a cathode (18, Fig. 1A) and
wherein the support (14) is a metal or metal oxide (C4/L47–52) which is later removed (Fig. 1A, C3/L39–52),
wherein the anode (12) is selected from a mixture comprising an electronic conductor and an ionic conductor (see anode, C4/L15–32).
Hsu does not explicitly disclose:
atomizing and spraying the slurry onto a support to produce a sprayed layer;
wherein the pressure of the spraying ranges from about 0.5 psi to about 100 psi;
wherein thickness of each layer deposited by single spraying pass ranges from about 50 nm to about 1 μm; and
wherein the electrolyte is a doped ceria.
Pham discloses a method of forming different layers in a solid oxide fuel cell comprising preparing a slurry (2, [0032]); delivering the slurry to a spray nozzle (6, [0032]); atomizing and spraying the slurry (6) onto a support (8) to produce a sprayed layer (Fig. 1, [0021]); wherein the spraying occurs at a temperature ranges from 5° C. to about 50° C (see spraying, [0037]); wherein the pressure of the spraying ranges from about 0.5 psi to about 100 psi (see spraying, [0037]); wherein thickness of each layer deposited by single spraying pass ranges from about 50 nm to about 1 μm (see thickness, [0042]); wherein the atomization method is either ultrasonic or pneumatic (see spraying, [0021]); and wherein an electrolyte is a doped ceria (see yttria-doped-ceria, [0045]) to improve the quality of the coatings (see deposition method, [0024]). Hsu and Pham are analogous art because they are directed to methods of forming different layers in solid oxide fuel cells. Therefore, it would have been obvious to one of ordinary skill in the art at the 
Modified Hsu does not explicitly disclose:
the anode is heated to a temperature from about 400°C to about 800°C prior to spraying the electrolyte and the cathode.
Kwak discloses a method of forming different layers in a solid oxide fuel cell comprising heating an anode to a temperature from about 400°C to about 800°C prior to spraying an electrolyte and a cathode ([0058], [0059]) to improve the durability of the anode (see fuel electrode, [0010]). Hsu and Kwak are analogous art because they are directed to methods of forming layers in solid oxide fuel cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the anode of modified Hsu with the heating step of Kwak in order to improve the durability of the anode.
Regarding claim 2, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the method only sprays one anode layer (12), one electrolyte layer (16) and one cathode layer (18, C3/L39–52).
Regarding claim 10, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the step of spraying the slurry is repeated at least two times (C3/L39–52).
Regarding claim 11, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the step of spraying the slurry is repeated at least three times (C3/L39–52).
claim 12, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the step of spraying the slurry is repeated until the cumulative thickness of each layer is at least 1 μm (C4/L15–32).
Regarding claim 17, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the cathode (18) is selected from a mixture comprising an electronic conductor and an ionic conductor (see cathode, C4/L15–32).
Regarding claim 20, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the electrolyte is a dense stabilized zirconia (C4/L15–32).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,230,849 A) in view of Pham (US 2001/0003010 A1) and Kwak (US 2010/0209816 A1) as applied to claim(s) 1 above, and further in view of Day et al. (US 2007/0180689 A1, hereinafter Day '689).
Regarding claim 3, modified Hsu discloses all claim limitations set forth above, but does not explicitly disclose a method:
wherein the method only sprays two anode layers, two electrolyte layers and two cathode layers.
Day '689 discloses a method of forming different layers in a solid oxide fuel cell comprising spraying only two anode layers, two electrolyte layers and two cathode layers (see functional layers, [0053]) to reduce manufacturing costs (see functional layers, [0053]). Hsu and .

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,230,849 A) in view of Pham (US 2001/0003010 A1) and Kwak (US 2010/0209816 A1) as applied to claim(s) 1 above, and further in view of Korevaar et al. (US 2007/0072035 A1, hereinafter Korevaar).
Regarding claim 6, modified Hsu discloses all claim limitations set forth above, but does not explicitly disclose a method:
wherein flow rate of the spraying ranges from about 0.1 ml/min to about 20 ml/min.
Korevaar discloses a method of forming different layers in a solid oxide fuel cell comprising spraying at a flow rate from about 0.1 mL/min to about 20 mL/min (see powder reed rate, [0067]) to improve the active layer characteristics and improve the power density (see SOFC, [0012]). Hsu and Korevaar are analogous art because they are directed to solid oxide fuel cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make solid oxide fuel cell of modified Hsu with the flow rate of Korevaar in order to improve the active layer characteristics and improve the power density.

Claim(s) 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,230,849 A) in view of Pham (US 2001/0003010 A1) and Kwak (US  as applied to claim(s) 14 and 17 above, and further in view of Day et al. (US 2012/0107714 A1, hereinafter Day '714).
Regarding claims 15, 16, 18, and 19, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the electronic conductor is selected from the group consisting of Co-oxide, CuO or combinations thereof;
wherein the ionic conductor is selected from the group consisting of: yttria stabilized zirconia, scandia stabilized zirconia, gadolinium doped ceria, samarium doped ceria, doped barium zirconate cerate or combinations thereof;
wherein the electronic conductor is selected from the group comprising: lanthanum strontium iron cobalt oxide, strontium samarium cobalt oxide, lanthanum strontium iron oxide, lanthanum strontium cobalt oxide, barium strontium cobalt iron oxide or combinations thereof;
wherein the ionic conductor is selected from the group comprising: doped ceria, stabilized zirconia and combinations thereof.
Day '714 discloses a solid oxide fuel cell comprising an anode comprising an electronic conductor selected from the group consisting of Co-oxide, CuO or combinations thereof (see anode, [0062]), and an ionic conductor selected from the group consisting of: yttria stabilized zirconia, scandia stabilized zirconia, gadolinium doped ceria, samarium doped ceria, doped barium zirconate cerate or combinations thereof (see anode, [0062]); and a cathode comprising an electronic conductor selected from the group comprising: lanthanum strontium iron cobalt oxide, lanthanum strontium iron oxide, lanthanum strontium cobalt oxide, barium strontium cobalt iron oxide or combinations thereof (see cathode, [0062]), and an ionic conductor is .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,230,849 A) in view of Pham (US 2001/0003010 A1), Kwak (US 2010/0209816 A1), Horiuchi (US 2008/0187806 A1), and Day '714 (US 2012/0107714 A1).
Regarding claim 24, Hsu discloses a method of forming different layers in a solid oxide fuel cell (10, C3/L32–C4/L52) comprising:
preparing a slurry (C4/L32–46);
delivering the slurry to a spray nozzle (C4/L32–46);
spraying the slurry onto a support (14) to produce a sprayed layer (C3/L39–52); and
drying the sprayed layer (C3/L39–52);
wherein the different layers comprise an anode (12), an electrolyte (16) and a cathode (18, Fig. 1A) and
wherein the support (14) is a metal or metal oxide (C4/L47–52) which is later removed (Fig. 1A, C3/L39–52),
wherein the anode (12) is selected from a mixture comprising an electronic conductor and an ionic conductor (see anode, C4/L15–32),
wherein the cathode (18) is selected from a mixture comprising an electronic conductor and an ionic conductor (see cathode, C4/L15–32).
Hsu does not explicitly disclose:
atomizing and spraying the slurry onto a support to produce a sprayed layer.
Pham discloses a method of forming different layers in a solid oxide fuel cell comprising preparing a slurry (2, [0032]); delivering the slurry to a spray nozzle (6, [0032]); atomizing and spraying the slurry (6) onto a support (8) to produce a sprayed layer (Fig. 1, [0021]) to improve the quality of the coatings (see deposition method, [0024]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the solid oxide fuel cell of Hsu with the atomizing and spraying of Pham in order to improve the quality of the coatings.
Modified Hsu does not explicitly disclose:
the anode is heated to a temperature from about 400°C to about 800°C prior to spraying the electrolyte and the cathode.
Kwak discloses a method of forming different layers in a solid oxide fuel cell comprising heating an anode to a temperature from about 400°C to about 800°C prior to spraying an electrolyte and a cathode ([0058], [0059]) to improve the durability of the anode (see fuel electrode, [0010]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the anode of modified Hsu with the heating step of Kwak in order to improve the durability of the anode.
Modified Hsu does not explicitly disclose:
wherein the electronic conductor is selected from the group consisting of Co-oxide, CuO or combinations thereof; and
wherein the electronic conductor is selected from the group comprising: lanthanum strontium iron cobalt oxide, strontium samarium cobalt oxide, lanthanum strontium iron oxide, lanthanum strontium cobalt oxide, barium strontium cobalt iron oxide or combinations thereof.
Day '714 discloses a solid oxide fuel cell comprising an anode comprising an electronic conductor selected from the group consisting of Co-oxide, CuO or combinations thereof (see anode, [0062]), and an ionic conductor selected from the group consisting of: yttria stabilized zirconia, scandia stabilized zirconia, gadolinium doped ceria, samarium doped ceria, doped barium zirconate cerate or combinations thereof (see anode, [0062]); and a cathode comprising an electronic conductor selected from the group comprising: lanthanum strontium iron cobalt oxide, lanthanum strontium iron oxide, lanthanum strontium cobalt oxide, barium strontium cobalt iron oxide or combinations thereof (see cathode, [0062]), and an ionic conductor is selected from the group comprising: doped ceria, stabilized zirconia and combinations thereof (see cathode, [0062]) to improve the performance of the solid oxide fuel cell (see high performance, [0011]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the anode and the cathode of modified Hsu with the ionic conductors and electronic conductors of Day '714 in order to improve the performance of the solid oxide fuel cell.

Response to Arguments
Applicant's arguments filed 01 November 2021 have been fully considered but they are not persuasive.
Applicants argue Hsu does not disclose the electronic conductor of the anode (P7/¶6). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue Horiuchi does not disclose the electronic conductor of the cathode (P7/¶7). Note that while Horiuchi does not disclose all the features of the present claimed invention, Horiuchi is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the electronic conductor and the ion conductor of the anode, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725